       Case 4:82-cv-00866-DPM Document 5755 Filed 09/15/21 Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT, et al.                                                       PLAINTIFF


VS.                                     CASE NO. 4:82-CV-00866 DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, JACKSONVILLE/NORTH PULASKI
SCHOOL DISTRICT, et al.                                                               DEFENDANTS


EMILY MCCLENDON, TAMARA EACKLES,
VALARIE STALLINGS, TIFFANY ELLIS,
and LINDA MORGAN                                                                     INTERVENORS

                       INTERVENORS’ BRIEF IN SUPPORT FOR THEIR
                        MOTION FOR ATTORNEY’S FEES AND COSTS

                                             Introduction

        This class action school desegregation case commenced in 1982, when the Little Rock

School District (LRSD) sued the Pulaski County Special School District, and the North Little Rock

School District contending that said school districts committed constitutional violations that

resulted in white students fleeing from the LRSD, resulting in said school district becoming

resegregated. Joshua Intervenors later renamed McClendon Intervenors joined in said lawsuit in

order to protect the rights of African American students and parents of said school districts. The

parties entered into a consent decree (Plan 2000) in November 1999 to govern the school districts’

obligations toward African American students. After years of litigation, and prodding from the

intervenors, on May 6, 2021, the Court entered an order finding that the Pulaski County Special

School District had obtained unitary status, with the exception of its facilities’ obligations, relative

to Mills High School project. The Court directed the Pulaski County Special School District to

come up with a plan that will make the Mills High School campus equal to that of the Robinson

                                                   1
       Case 4:82-cv-00866-DPM Document 5755 Filed 09/15/21 Page 2 of 16




Middle School. The Jacksonville/North Pulaski School District was found unitary, with the

exception of presenting its 2018 Facilities Master Plan, as modified. [Doc. # 5730, p. 67].


                                   Statement of Relevant Facts

       In 1982, the Little Rock School District (LRSD) sued the Pulaski County Special School

District and the North Little Rock School District, contending that these school districts committed

certain constitutional violations that resulted in the LRSD becoming re-segregated. At this

juncture, it will be helpful to provide the court with some historical perspective about this case,

which the Intervenors concede that the Court is quite familiar with.

       The United States Supreme Court decided the case of Brown v. Board of Education of

Topeka, Kansas 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed 873 (1954). As the Honorable Judge Henry

Woods found, it was not until the 1971-1972 school year that the Pulaski County Special School

District filed its desegregation plan, which was some seventeen (17) years after the mandate of

Brown v. Board of Education, supra. In a 1968 desegregation lawsuit that was filed in the case of

Zinnamon v. Board of Education of the Pulaski County Special School District, United States

District Court No. LR-68-154, the parties entered into a consent decree in June 1973. As was

mentioned by Judge Henry Woods, pursuant to the terms of the consent decree, the Pulaski County

Special School District agreed inter alia, to the following terms:

       A.      At least six black elementary school principals and two black secondary
               principals.

       B.      School construction plans which are not racially discriminatory.

       C.      Bi-Racial Committees and the appointment of two blacks as ex-officio members
               of the School Board.

       D.      Use of the criteria found in Swann in the construction of new schools.

       E.      Black teachers to be employed in proportion to the ratio of black pupils in the

                                                 2
       Case 4:82-cv-00866-DPM Document 5755 Filed 09/15/21 Page 3 of 16




               district.

       F.      The assignment of pupils to various schools so that there would be no racially
               identifiable schools.

“In summary, the Pulaski County Special School District Board has failed to demonstrate any

efforts or intentions to comply with the directives of the Zinnamon decree or to eliminate the last

vestiges of segregation as required by Judge Henley’s order.” Little Rock School District v.

Pulaski County Special School District, et al., 584 F.Supp. 328, 336-337 (1984).

       On November 17, 1999, the Pulaski County Special School District filed a motion to have

Plan 2000 approved by the court, and included in Plan 2000 was the Ross Plan. [Doc # 3309]. The

remaining obligations of the PCSSD in reference to Plan 2000 are as follows: Section F – Student

Discipline. Section (F)(1) obligates the PCSSD to gather data in order to allow a full assessment

of its “success in achieving its objectives of eliminating racial disparities in the imposition of

school discipline.” The PCSSD is supposed to keep disciplinary records on school suspensions,

expulsions and any disciplined imposed on students. The district is also supposed to identify the

staff and teacher who imposed the discipline. Section (F)(2) requires the PCSSD to keep records

on teachers and staff members who experience disparities in their disciplinary actions of students,

and identify schools that have “atypically high racial disparities in discipline. Section (F)(3)

requires the PCSSD to take remedial measures to assist any teacher or staff member and personnel

to assist with achieving the goal of eliminating disparities in discipline. Section (F)(4) requires the

PCSSD to conduct a comprehensive study of African-American students for the purpose of

determining the causes of discipline disparities. The PCSSD is also required to conduct surveys

of African-American students in order to determine their experience in the school district and their

views on disciplinary actions towards African-American students. Section (F)(5) requires the

PCSSD to develop initiatives with the goal of reducing the disparities in discipline. Section (F)(6)

                                                  3
       Case 4:82-cv-00866-DPM Document 5755 Filed 09/15/21 Page 4 of 16




requires the PCSSD to adhere to its student handbook when it comes to administering student

discipline.

       Section H deals with Facilities. Section (H)(1) requires the PCSSD to have schools that

are “clean, safe, attractive and equal.” The PCSSD has agreed that any schools built are to be

equal, with Maumelle High School being the standard for construction.

       Section M – Student Achievement. The PCSSD obligated itself to adopt the Ross Plan and

to improve student achievement. The Education Plan for the PCSSD incorporated the goals of the

Ross Plan adopts the following goals:

              •   to improve educational achievement by all students, with special attention to

                  African-American students and others who are at-risk of academic failure due to

                  socioeconomic disadvantages, or other factors.

              •   to decrease the performance gap between white students and African-American

                  students through the systematic design/selection and implementation of

                  intervention that provide effective remediation and/or adaptation to individual or

                  group needs.

              •   to increase the number and proportion of African American and disadvantaged

                  students participating in extracurricular activities, gifted programs and honors,

                  enriched, and advanced placement courses.

              •   to reduce the number of discipline problems and classroom disruptions caused by

                  all students, regardless of race or background.

              •   to increase student attendance and reduce suspensions and grade retentions for all

                  students, regardless of race or background.




                                                   4
       Case 4:82-cv-00866-DPM Document 5755 Filed 09/15/21 Page 5 of 16




           •   to establish an ongoing, systematic evaluation system at individual schools and the

               district level to:

                -   assess the progress made at the school and the district levels in achieving the

                    educational goals

                -   provided direction for “Education Plan” and educational program

                    improvements, where indicated.

       Section N – Monitoring. Section (N)(1), imposed upon the Assistant Superintendent for

Equity and Pupil Services the responsibility to develop a plan so that their staff will be able to

monitor their compliance efforts on the specific elements of Plan 2000. Section (N)(3) requires

the PCSSD to develop statistical reports that (a) provide the enrollment of each school, (b) provide

the enrollment for the gifted and talented programs, honors program, and advanced placement

programs, (c) deals with special education, (d) for each school provide disciplinary numbers by

race and by sex, (e) the racial make-up in each school, including administrators, faculty, other

professional staff and support staff, (f) racial make-up for the various administrators, faculty,

support staff, and other workers employed by the PCSSD. Section N [sic] also provides for the

court’s continuing jurisdiction.

       Plan 2000 was approved and adopted by the Court on February 22, 2000. [Doc. # 3337].

       The Pulaski County Special School District filed its third motion for release from federal

court supervision on March 25, 1999. That motion was denied by Judge Susan Webber Wright.

On October 29, 2007, the Pulaski County Special School District filed a motion for unitary status.

After conducting a hearing on the petition for unitary status, The Honorable Brian S. Miller made

the following observations: “[i]n listening to Pulaski County’s witnesses, it seems that Pulaski

County has given very little thought, and even less effort, to complying with its desegregation plan.



                                                 5
       Case 4:82-cv-00866-DPM Document 5755 Filed 09/15/21 Page 6 of 16




Complying with its plan obligations seems to have been an afterthought.” [Doc. #4507, p. 44].

Judge Miller found that many of the district’s student assignment reports were inadequate.

“Although many reports were submitted, they fail to meet the requirements of the desegregation

plan.” The Court noted that many reports were missing, and “[t]he majority of reports fail to

include a description of steps taken to eliminate one-race classes or the reasons it may be infeasible

to eliminate such.” [Doc. # 4507, p. 49].

       On the issue of discipline, Judge Miller also found PCSSD had not complied with Plan

2000. “While Pulaski County may have implemented some portions of the discipline section of

Plan 2000, the efforts made fall short of substantial compliance in good faith.” [Doc. # 4507, p.

60]. Pulaski County presented the testimony of Dr. Christine Rossell. Dr. Rossell testified that it

was not important for the PCSSD to comply with Plan 2000, only the outcome was important.

[Doc. # 4507, p. 61]. During the hearing, PCSSD relied on the ACSIP plans, contending that it

met the requirement to identify the race of the students disciplined. Pulaski County Special School

District also created District Wide Management Plans (DMP). The Court found that the ASCIP

plans that were relied upon by PCSSD did not focus on discipline disparities. The PCSSD also

relied on Pathwise to address discipline issues, but this plan also failed to address discipline

disparities. The Court found that “[f]or the past five years of Plan 2000, Pulaski County did little

to nothing to comply with this subsection.” [Doc. 4507, p. 66]. Judge Miller also found that the

PCSSD failed to conduct a discipline study, that would come up with suggestions for prevention

and intervention measures. [Doc. 4507, p. 67].

       As it relates to facilities, Judge Miller found that the PCSSD failed to substantially comply

with Plan 2000’s facilities section. Judge Miller found that although the PCSSD complied with

Plan 2000 by building Bates Elementary, the facility cost $6,291,462, and had equipment cost of



                                                  6
       Case 4:82-cv-00866-DPM Document 5755 Filed 09/15/21 Page 7 of 16




$740,000.00. However, PCSSD built Chenal Elementary at a cost of $13,002,063 for 550 students

in the affluent area of West Little Rock. This broke down to a cost of $25,429.20 per student,

while Bates was built for 863 students. Dr. Brenda Bowles described the schools as Mercedes

Benz (Chenal).    Chenal was like a $250,000.00 house versus that of Bates, which was a

$100,000.00 house. [Doc. # 4507, p. 75]. Judge Miller also found that PCSSD built Maumelle

High School at a cost of $58,000,000, when it was not necessary to do so. Judge Miller found that

the PCSSD failed to follow the recommendations of its construction experts “The Kahan” study.

[Doc. # 4507, p. 76]. “The decision to build a state-of-the-art high school in Maumelle while other

schools in less affluent communities languish in relative poor condition was not justified during

the hearings.” [Doc. # 4507, p. 76]. Judge Miller concluded by saying,

       [s]imply put, the facilities in Pulaski County are not equal. Children who live in
       predominantly black zones of the district attend older and smaller schools that are
       less instructionally functional and are less aesthetically attractive. Yet children
       from the Maumelle and Chenal Valley area are privileged to attend newer, state-of-
       the-art schools. Although the district argues that those serve a substantial number
       of black students, those black students are overwhelmingly interdistrict M-to-M
       transfers. Without those transfers, the schools in Maumelle and Chenal would be
       overwhelmingly white.

[Doc. # 4507, p. 77].

       Judge Miller next dealt with the PCSSD’s commitment to student achievement. Plan 2000

requires that the PCSSD address the student achievement gap between black and white students.

Judge Miller noted:

       According to these goals [Ross Plan Goals], Pulaski County must in good faith
       implement and comply with a plan to improve general educational achievement
       while making good-faith efforts to close the achievement gap between white and
       black students. As such, the plan requires Pulaski Count to do more than simply
       increase student achievement across the board; instead it requires Pulaski County
       to pay specific attention to its black students and the achievement disparities that
       attain between them and white students.

[Doc. # 4507, p. 94].

                                                7
       Case 4:82-cv-00866-DPM Document 5755 Filed 09/15/21 Page 8 of 16




       Pulaski County Special School District relied on its ACSIP plans. Judge Miller found that

although PCSSD has ACSIP plans, this does not mean that it was meeting its obligations under

Plan 2000. “Pulaski County must show that its ACSIPs specifically or effectively addressed the

general goals set forth in the Ross Plan, and these goals include targeting black students

specifically to decrease the achievement gap.” [Doc. # 4507, p. 95]. Judge Miller noted that the

PCSSD hired an independent research group called The Research Group for the purpose of

assessing its implementation of the Ross Plan. Judge Miller found that the PCSSD ignored the

recommendations of its own consultant. Judge Miller stated that “Pulaski County needs to focus

on implementing and documenting intervention programs that are specifically targeted at

narrowing this achievement gap.” [Doc. # 4507, p. 99]. Judge Miller further stated that “[i]n

many ways, it appears that Pulaski County lost the Ross Plan amidst the requirements of the

Department of Education, as if desegregation became just an afterthought.” [Doc. #4507, p. 99].

Judge Miller found that the PCSSD failed to demonstrate good faith compliance to implement the

Ross Plan. [Doc. # 4507, p. 99].

       The PCSSD has a history of failing to honor its commitments under Plan 2000, as well as

other consent decrees that have been entered throughout the history of this case. The PCSSD can

best be described as a school district that has resisted the mandates of Brown v. Board of Education

I & II throughout the remainder of the 20th Century, and is still putting up a fight well into the 21st

Century. Judge Henry Woods found that “[t]he Pulaski County Special School District Board has

failed to demonstrate any efforts or intentions to comply with the directives of the Zinnamon [now

Plan 2000] decree or to eliminate the last vestiges of segregation as required by Judge Henley’s

order.” 584 F.Supp at 337. That still holds true today.




                                                  8
       Case 4:82-cv-00866-DPM Document 5755 Filed 09/15/21 Page 9 of 16




       Jacksonville North/Pulaski is an offspring of the Pulaski County Special School District.

As this Court noted, “[t]he new District inherited all of PCSSD’s remaining obligations under Plan

2000, the ‘particularization of federal law applicable to these parties.’” [Doc. # 5445, p. 1], citing

Knight v. Pulaski County Special School District, 112 F.3d 953, 955 (8th Cir. 1997).

       Facilities

       Dr. Janice Warren was hired as the Director of Elementary Education by Dr. Jerry Guess,

when the PCSSD was under state control due to fiscal distress. Dr. Warren later became the

Assistant Superintendent for Equity and Pupil Services. As the Assistant Superintendent for

Equity and Pupil Services, part of Dr. Warren’s job was to ensure that the district was operating in

compliance with Plan 2000.

       It was brought to Dr. Warren’s attention by a parent that there existed disparities in the

Mills and Robinson athletic facilities during August/September 2017. Dr. Warren asked Will

Reid, the Director of Information Technology, to go to the school to take some video footage of

the two (2) facilities. Dr. Warren stated that when Mr. Reid brought the video footage to her, he

stated that “Janice, we are in %#$ trouble.” Dr. Warren stated that after seeing the video footage

of the two (2) schools, she realized that the district was out of compliance with Plan 2000

obligation when it came to equality of the facilities. Dr. Warren stated that after she saw the video

footage of the two (2) athletic facilities, one at Mills and one at Robinson, she was convinced that

the facilities were not equal, and that this was a Plan 2000 violation. Dr. Warren also testified that

she could not believe that the district spent the same amount of money on constructing a Middle

School (Robinson), as was spent on building a new high school (Mills). Dr. Warren stated that a

high school needed more resources than a middle school, because a high school needed

laboratories for science and chemistry, and other departments, that are not needed in a middle


                                                  9
      Case 4:82-cv-00866-DPM Document 5755 Filed 09/15/21 Page 10 of 16




school. Dr. Warren stated that she spoke with the football coach at Mills, after the school was

almost completed, and he was initially excited about the new athletic facilities at Mills. Dr. Warren

stated that she then invited the Mills coach to take a tour of Robinson’s facilities, and he came

back sad and dejected, because he saw the inherent inequities between the two facilities.

       Dr. Warren stated that after seeing the video footage, she contacted the board members,

and the attorney for the district, Sam Jones, to report what she had found. At the time that Dr.

Warren discovered the Plan 2000 violation in September 2017, the PCSSD Board of Education

had seven (7) members – five (5) Caucasian and two (2) African-American. Dr. Warren stated

that when everyone saw the video footage, they all walked away with the same impression, that

the facilities were not equal and that the district had a problem. After Dr. Warren had a

conversation with Sam Jones, and told him about the inequities of the facilities, he filed a

supplemental report with the Court. Prior to this information coming to Dr. Warren’s attention,

Mr. Jones had just filed a report with the court indicating that the PCSSD had made good faith

efforts. Mr. Jones filed a report with the court bringing this matter to the Court’s attention, and

the district was investigating the matter. [Doc.# 5322]. After this report was filed with the Court,

Judge Marshall directed Margie Powell to go out and look into the matter, and report back to the

Court. Dr. Warren also testified that Derek Scott developed a plan for changing attendance zones

and feeder patterns. While his presentation suggested neutrality, when it actually occurred, Dr.

Warren became aware that the changes were suppressing the school enrollment in schools in the

Southeast sector in the PCSSD, and she was very concerned.

       Dr. Warren talked about the inequities of the facilities as it relates to the Mills’

construction, as compared to Robinson Middle School, Maumelle High School, and now Sylvan

Hills High School. Dr. Warren stated that comparing Mills High School to Robinson Middle



                                                 10
       Case 4:82-cv-00866-DPM Document 5755 Filed 09/15/21 Page 11 of 16




School was like comparing “apples to oranges.” Dr. Warren also testified that when you compare

Mills High School to the new Sylvan Hills High School, there is “no comparison.” Dr. Warren

stated that when she presented the video to other district officials, they all walked away with the

impression that there was definitely an inequity between the two (2) facilities, and that the district

was in trouble.

       Unitary Status Hearing – October 2020

       Jacksonville/North Pulaski School District presented its case during the October 2020

school unitary hearing. Intervenors vigorously opposed the district’s motion for unitary status.

The Court ultimately found the Jacksonville/North School District unitary, but ordered that it must

complete its 2018 Facilities Master plan as modified, in order to be declared unitary. Intervenors

have been working with the Jacksonville/North School District towards this end. [Doc. # 5730, p.

67].


                                         Statement of Law

       Plaintiff is the Prevailing Party for Purposes of 42 U.S.C. § 1988 Fee Award

       “A prevailing party must be one who has succeeded on any significant claim affording it

some of the relief sought, either pendente lite or at the conclusion of the litigation.” Texas

Teachers v. Garland School District, 489 U.S. 782, 791, 103 L.Ed.2d 866, 876, 109 S.Ct. 1486

(1989), (emphasis added). The Court in Garland went on to say that “[i]f the plaintiff has

succeeded on ‘any significant issue in litigation which achieve[d] some of the benefit the parties

sought in bringing suit,’ the plaintiff has crossed the threshold to a fee award of some kind.’ 489

U.S. at 792, 103 L.Ed.2d at 877, quoting Nadeau v. Helgence, 581 F.2d 275 (1st Cir. 1978). “It is

generally true that status assessment of how a party fares on each motion along the way.” Jenkins

by Jenkins v. State of Missouri, 115 F.3d 554, 557 (8th Cir. 1997).

                                                 11
          Case 4:82-cv-00866-DPM Document 5755 Filed 09/15/21 Page 12 of 16




          The United States Supreme Court held that:

          [i]n order to qualify for attorney’s fees under § 1988, a plaintiff must be a
          ‘prevailing party.’ Under our ‘generous formulation’ of the term, ‘plaintiffs may be
          considered ‘prevailing parties’ for attorney fees purposes if they succeed on any
          significant issue in litigation which achieves some of the benefit the parties sought
          in bringing suit.’ Hensley v. Eckerhart, 461 U.S. 424, 433, 76 L.Ed.2d 40, 103
          S.Ct. 1933 (1983) (quoting Nadueau v. Helgenmoe, 581 F.2dd 275, 278-279 (CA1
          1978).

Farrar v. Hobby, 506 U.S. 103, 109, 121 L.Ed.2d 494, 113 S.Ct. 566 (1992). See also, Allen v.

Higgin, 902 F.2d 682 (8th Cir. 1990). The Supreme Court in Hobby went on to hold that “[i]n

short, a plaintiff ‘prevails’ when actual relief on the merits of his claim materially alters the legal

relationship between the parties by modifying the defendant’s behavior in a way that directly

benefits the plaintiff.” 121 L.Ed.2d at 503.

          In the case at bar, the Intervenors had an obligation of defending Plan 2000. Intervenors

played a vital role in getting the Pulaski County Special School District to the point of almost

unitary status, with the remaining issue of facilities to be completed. Intervenors have continued

to work with the PCSSD in getting the inequities that exist with the Mills High School project as

compared to Robinson Middle School. Intervenors acted like an agitator in a washing machine.

Without the agitator, clothes cannot become clean. As demonstrated herein, this has been a long-

standing school desegregation case, whereby the intervenors as prevailing parties have been

defending a consent decree (Plan 2000) for the past twenty-one (21) years. As the Eighth Circuit

stated:

          Complex civil rights cases seldom end with the grant of a permanent injunction.
          The injunction must be implemented, that process must be monitored, and lingering
          or new disputes over interpretation of the decree must often be presented to the
          court for resolution. These functions take time and effort by the prevailing party’s
          attorney. Therefore, it is generally accepted that prevailing plaintiffs are entitled to
          post-judgment fee awards for legal services necessary for reasonable monitoring of
          the decree.


                                                    12
       Case 4:82-cv-00866-DPM Document 5755 Filed 09/15/21 Page 13 of 16




Association for Retarded Citizens of North Dakota, et al., v. Schafer, et al., 83 F.3d 1008, 1010-

1011 (8th Cir. 1996), citing, Stewart v. Gates, 987 F.2d 1450, 1452 (9th Cir. 1993); Garrity v.

Sununu, 752 F.2d 727, 738 (1st Cir. 1984).

       Intervenors had an obligation to get involved in this case some thirty (30) years ago in

order to protect the rights of African American parents and children of the school districts.

Intervenors had to participate in every stage of this case, due to the constitutional violations of the

school districts. Although both districts (Pulaski County Special School District [PCSSD] and

Jacksonville/North Pulaski School District) have achieved unitary status, with the exception of

tying up some loose ends, this was due to the prodding of the intervenors, to get the districts to a

place whereby the rights of African American children are being better protected. It took the

efforts of the intervenors to get a constitutional violator to come into compliance; to do what it

should have a long time ago.

       This procedure certainly called for reasonable post-judgment monitoring.
       Plaintiffs could not simply walk away from the Panel’s inquiry; the district court
       expected them to participate. Thus, as in Plyler v. Evatt, 902 F.2d 273, 281 (4th Cir.
       1990), ‘plaintiffs’ counsel were under clear obligation to make the defensive effort,’
       and in such situations, even largely unsuccessful defensive efforts may be
       compensable. See also Hatfield v. Hayes, 877 F.2d 717, 720 (8th Cir. 1989).

Association for Retarded Citizens of North Dakota, et al. v. Schafer, et al., 83 F.3d 1008, 1010-

1011 (8th Cir. 1996) (emphasis added).

As the Fourth Circuit stated:

       Plaintiff’s class had no option but to incur the related costs; plaintiffs counsel were
       under clear obligation to make the defensive effort. See Ustrak v. Fairman, 851
       F.2d 983 (7th Cir. 1988) (civil rights plaintiff was entitled to fees in connection with
       largely unsuccessful appellate defense because ‘he had no choice but to incur them
       or forfeit his victory in district court’). To deny attorney fees for such an effort,
       whether successful in detail or not, would obviously thwart the underlying purpose
       of the attorney fee provision of 42 U.S.C. § 1988. For that reason and because the
       litigation in Plyler I involved comprehensive inquiry into ‘the significance of the

                                                  13
       Case 4:82-cv-00866-DPM Document 5755 Filed 09/15/21 Page 14 of 16




        overall relief claimed,’ Hensley, 461 U.S. at 435, 103 S.Ct. at 1940, the district
        court did not abuse its discretion or err as a matter of law in concluding that the
        matters at issue in Plyler I were so intertwined with the original claims that
        attorney’s fees for work on those proceedings should be awarded as to a still
        ‘prevailing party.’

Plyler, et al. v. Evatt, et al., 902 F.2d 273, 281 (4th Cir. 1990).

        Although time records of counsel reflect an end date for compensable time, the work

continues. For instance, Robert Pressman’s last time entry for compensable time reflects a date of

October 16, 2020. Nevertheless, Mr. Pressman has continued working on this case participating

in the continued efforts to make Mills High School become somewhat equal to the Robinson

Middle School project. Mr. Pressman has also spent time in negotiations, and working on other

matters involving this litigation since October 2020. This has taken at a minimum an additional 30

hours, for which Mr. Pressman has no expectation of being compensated. With the exception of

June 15, 2021, the last time entry for Austin Porter Jr., was October 16, 2020. Nevertheless, Mr.

Porter has also spent considerable time working on the Mills/Robinson issue, negotiations, and

other matters, having spent at a minimum an additional 25 hours, with no expectation of getting

paid for this time. The same can be said for Joy Springer, the lead monitor for the Intervenors in

this case.

        In conclusion, the Court should award intervenors their attorneys’ fees. Counsel for

intervenors have spent considerable time and effort, and costs in having to defend the consent

decree (Plan 2000) in this case. The parties have engaged in negotiations over the proper fees to

award counsel for intervenors, and these negotiations have resulted in a significant amount of time

being thrown to the wind. Therefore, the Court should award intervenors’ counsel fees as

negotiated herein.




                                                   14
      Case 4:82-cv-00866-DPM Document 5755 Filed 09/15/21 Page 15 of 16




                                             Respectfully submitted,

                                             Austin Porter Jr., No. 86145
                                             PORTER LAW FIRM
                                             323 Center Street, Suite 1035
                                             Little Rock, Arkansas 72201
                                             Telephone: 501-244-8200
                                             Facsimile: 501-372-5567
                                             Email: aporte5640@aol.com

                                             Robert Pressman
                                             22 Locust Avenue
                                             Lexington, MA 02421
                                             Telephone: 781-862-1955
                                             Email: pressmanrp@gmail.com

                                             Joyce Raynor Carr
                                             JOHN W. WALKER, P.A.
                                             1723 S. Broadway
                                             Little Rock, Arkansas 72206
                                             Telephone: 501-374-3758
                                             Facsimile: 501-374-4187

                                             jraynorcarr@gmail.com

                                             ATTORNEYS FOR INTERVENORS



                                CERTIFICATE OF SERVICE
        I, Austin Porter Jr., do hereby certify that a copy of the foregoing pleading was
electronically filed with the Clerk of the United States District Court for the Eastern District of
Arkansas, on this 15th day of September 2021, by using the CM/ECF system, which is designed
to send notification of such filing to the following person:
M. Samuel Jones III.                         Scott P. Richardson
Devin R. Bates                               McDaniel, Richardson & Calhoun PLLC
MITCHELL, WILLIAMS, SELIG,                   1020 West 4th Street, Suite 410
GATES & WOODYARD, PLLC                       Little Rock, Arkansas 72201
425 West Capitol Avenue, Suite 1800
Little Rock, Arkansas 72201                  scott@mrcfirm.com

sjones@mwlaw.com
dbates@mwlaw.com

                                                15
      Case 4:82-cv-00866-DPM Document 5755 Filed 09/15/21 Page 16 of 16




Jay Bequette
Bequette, Billingsley & Kees, P.A.
Attorneys at Law
425 West Capitol Avenue, Suite 3200
Little Rock, Arkansas 72201-3469

jbequette@bbpalaw.com

                                           Austin Porter Jr.




                                      16
